                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11    JAMES MCCURDY,                                  Case No. 17-01043 BLF (PR)
                                  12                  Plaintiff,                        ORDER DENYING MOTION TO
Northern District of California
 United States District Court




                                  13                                                    FILE OBJECTIONS IN SUR-
                                                v.                                      REPLY; GRANTING LEAVE TO
                                  14                                                    FILE SWORN DECLARATION IN
                                                                                        SUPPORT OF OPPOSITION
                                        M. RIVERO, et al.,
                                  15
                                                     Defendants.
                                  16
                                                                                        (Docket No. 140)
                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Defendants filed a motion for summary judgment, (Docket No. 118),
                                  20   which became submitted on August 1, 2019, upon the filing of their reply, (Docket No.
                                  21   139). (Docket No. 13 at 6.)
                                  22          On August 8, 2019, Plaintiff filed a motion for an extension of time to file a sur-
                                  23   reply to Defendants’ reply. (Docket No. 140.) In the accompanying declaration, Plaintiff
                                  24   asserts that Defendants, in their reply, objected to his opposition on the grounds that it is
                                  25   not properly sworn and signed under penalty of perjury. (Docket No. 140-1 at 2.) He
                                  26   requests leave to file a properly sworn and signed declaration in opposition to Defendants’
                                  27   summary judgment motion along with other objections.
                                  28
                                   1             Local Rule 7-3(d) provides that an opposition party may file and serve an objection
                                   2   to reply evidence only “if new evidence has been submitted in the reply.” See Civil L.R.
                                   3   7-3(d). Plaintiff makes no assertion that Defendants have improperly submitted any new
                                   4   evidence in their reply. Rather, the only evidence submitted by Defendants with their
                                   5   reply was to refute the evidence Plaintiff submitted in support of his opposition. (Docket
                                   6   No. 139.) Accordingly, on that basis alone the motion should be denied under Local Rule
                                   7   7-3(d). However, in the interest of justice and in light of Plaintiff’s pro se status, Plaintiff
                                   8   shall be granted an opportunity to file a properly sworn and signed declaration in support
                                   9   of his opposition to Defendants’ summary judgment motion. That is the only additional
                                  10   document from Plaintiff that the Court will accept and consider in deciding Defendants’
                                  11   summary judgment motion.
                                  12             Plaintiff shall file his sworn declaration no later than fourteen (14) days from the
Northern District of California
 United States District Court




                                  13   date this order is filed. Defendants’ summary judgment motion shall be deemed submitted
                                  14   on the date Plaintiff’s sworn declaration is due. No further extensions of time shall be
                                  15   granted.
                                  16             This order terminates Docket No. 140.
                                  17             IT IS SO ORDERED.
                                  18   Dated: _____________________
                                               August 26, 2019                               ________________________
                                                                                             BETH LABSON FREEMAN
                                  19
                                                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Ext. of Time to File Sworn Decl.
                                  25   PRO-SE\BLF\CR.17\01043McCurdy_eot-surreply

                                  26

                                  27

                                  28                                                     2
